FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                               April 18, 2018
                        _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
PATRICIA BURNEY,

      Petitioner - Appellant,

v.                                                           No. 17-7059
                                                (D.C. No. 6:14-CV-00374-RAW-KEW)
DEBBIE ALDRIDGE, Warden,                                     (E.D. Okla.)

      Respondent - Appellee.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before BACHARACH, McKAY, and BALDOCK, Circuit Judges.
                 _________________________________

       Patricia Burney, an Oklahoma state prisoner proceeding pro se, seeks a certificate

of appealability (COA) to appeal the district court’s denial of her 28 U.S.C. § 2254

habeas petition. We deny her request for a COA and dismiss this matter.

       Ms. Burney was convicted after a jury trial of one count of first-degree murder.

She was sentenced to life in prison without the possibility of parole. On direct appeal, the

Oklahoma Court of Criminal Appeals (OCCA) affirmed her conviction and sentence.

Ms. Burney was represented by counsel at trial and on appeal, but she filed her § 2254

habeas petition pro se. The district court denied her habeas petition and denied a COA.



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       Ms. Burney now seeks to appeal the district court’s denial of her habeas petition.

To do so, she must first obtain a COA. 28 U.S.C. § 2253(c)(1)(A). We will grant a COA

only if Ms. Burney makes “a substantial showing of the denial of a constitutional right.”

Id. § 2253(c)(2). To meet this standard, she must “show[] that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (internal quotation

marks omitted).

       Ms. Burney asserted six claims in her habeas petition: 1) the uncorroborated

testimony of accomplices Michelle Burney and Michael Richardson was legally

insufficient to convict her of murder; 2) the state failed to disclose exculpatory

impeachment evidence for its key witness and failed to correct the witness’s false

testimony; 3) the trial court violated her rights to due process and a fair trial by admitting

improper character evidence; 4) the trial court violated her rights to due process and a fair

trial by admitting gruesome photographs; 5) the trial court abused its discretion by failing

to give defense counsel’s proposed instruction on witness credibility; and 6) the

accumulation of errors deprived her of a fair trial.

       The OCCA rejected these claims on the merits. In order to obtain federal habeas

relief, Ms. Burney must show the OCCA’s decision was contrary to, or involved an

unreasonable application of, clearly established federal law or was based on an

unreasonable determination of the facts in light of the record. 28 U.S.C. § 2254(d). In a



                                              2
thorough, well-reasoned order, the district court addressed the OCCA’s treatment of each

of Ms. Burney’s claims and determined she was not entitled to habeas relief.

       We have reviewed Ms. Burney’s arguments, the record, the OCCA’s decision, the

district court’s order denying habeas relief, and the applicable law. Based on this review,

we conclude Ms. Burney has failed to demonstrate that reasonable jurists would debate

the correctness of the district court’s resolution of her petition. We therefore deny her

request for a COA and dismiss this matter.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                             3